Name: Decision of the EEA Joint Committee No 8/96 of 29 February 1996 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: land transport;  European construction;  organisation of transport;  electronics and electrical engineering;  transport policy
 Date Published: 1996-04-25

 25.4.1996 EN Official Journal of the European Communities L 102/51 DECISION OF THE EEA JOINT COMMITTEE No 8/96 of 29 February 1996 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 60/95 (1); Whereas Commission Regulation 2479/95 of 25 October 1995 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 21 (Council Regulation (EEC) No 3821/85) in Annex XIII to the Agreement:  395 R 2479: Commission Regulation (EC) No 2479/95 of 25 October 1995 (OJ No L 256, 26. 10. 1995, p. 8). Article 2 The texts of Regulation (EC) No 2479/95 in the Icelandic and Norwegian languages, annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 February 1996. For the EEA Joint Committee The President P. BENAVIDES (1) Not yet published in the Official Journal. (2) OJ No L 256, 26. 10. 1995, p. 8.